
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(p)


AGREEMENT


        This AGREEMENT ("Agreement") effective April 26, 2002, by and between
CARL M. ALBERO ("Executive") and SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,
a Delaware corporation ("SAIC").

        In consideration of the following mutual promises and other good and
valuable consideration, the parties hereto agree as follows:

        1.    Term of Employment.    

        SAIC agrees to continue the employment of Executive and Executive agrees
to continue being employed as an SAIC Sector Manager under the terms and
conditions contained herein for the period commencing April 26, 2002 and ending
April 25, 2004 (the "Employment Term"). On April 25, 2004, the Employment Term
will automatically extend for an additional one (1) year period unless either
party has provided the other party with written notice by January 31, 2004, of
its decision not to extend the Employment Term for such additional one (1) year
period. Executive shall continue to serve as one of SAIC's appointed directors
on the Board of Directors of AMSEC LLC ("AMSEC") throughout the Employment Term.
This Agreement only relates to Executive's employment relationship with SAIC and
does not govern the terms of his employment as an employee of AMSEC.

        2.    SAIC Stock Ownership and Consulting Employee Status.    

        If the employment of Executive is terminated by SAIC for any reason
other than cause (as defined below), Executive shall have the opportunity to
transfer to Consulting Employee ("CE") status for up to four (4) years or if
shorter, the period required to vest any unvested options ("Options") to
purchase shares of Class A Common Stock of SAIC ("SAIC Stock") or vesting SAIC
Stock held by Executive.

        (a)   While employed as a CE, Executive will be paid a mutually agreed
upon rate of pay for any consulting services he provides to SAIC and/or any of
its subsidiaries. The actual number of hours and/or days of consulting work
Executive is offered, if any, will be at the sole discretion of SAIC.

        (b)   While employed as a CE, Executive will be provided with office
space acceptable to Executive and will have the services of a part-time
secretary.

        (c)   While employed as a CE, Executive will be eligible to participate
in SAIC's group medical and dental plans and will be able to maintain his SAIC
retirement plan accounts to the extent permitted by the terms of the plans and
applicable law.

        (d)   While employed as a CE, Executive will be able to retain his SAIC
Stock and any Options. Such stock and options will remain on their normal
vesting schedule. Following Executive's retirement from CE status, he will be
given the opportunity to participate in the SAIC Alumni Program which currently
allows qualified employees the ability to retain their SAIC Stock for a period
of five (5) years after they retire, provided such program is available to SAIC
employees at that time.

        (e)   In the event of Executive's death during his employment at SAIC or
any of its subsidiaries, all SAIC Options and unvested SAIC Stock held by
Executive shall immediately vest for the benefit of Executive's estate. Such
accelerated vesting is subject to final approval by the applicable SAIC Board
Committees, if required.

        2.    Covenants Not to Compete.    

        During the five (5)-year period commencing on the date of this
Agreement, Executive shall not compete, directly or indirectly, with SAIC or
AMSEC LLC ("AMSEC"), interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between SAIC or AMSEC and any

1

--------------------------------------------------------------------------------


customer, client, supplier, consultant or employee of SAIC or AMSEC, including,
without limitation, employing or being an investor (representing more than a
five percent (5%) equity interest) in, or officer, director or consultant to,
any person or entity which employs any person who was a key or technical
employee of SAIC or AMSEC during the previous twelve (12) months. Any activity
competitive with an activity engaged in by SAIC or AMSEC shall include becoming
an employee, officer, consultant or director of, or being an investor
(representing more than a five percent (5%) equity interest) in, or owner of, an
entity or person engaged in the business areas then engaged in by SAIC or AMSEC.

        It is the desire and intent of the parties that the provisions of this
Section 2 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section 2 shall be adjudicated to
be invalid or unenforceable, this Section 2 shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this section in the
particular jurisdiction in which such adjudication is made.

        3.    Termination of Employment.    

        Executive is an employee-at-will, and his employment may be terminated
by SAIC at any time. SAIC shall be required to make a cash payment to Executive
in the amount of the balance of his annual current salary through April 25,
2004, if either of the following events occurs: (i) SAIC terminates the
employment of Executive for any reason other than cause (as defined herein) or
(ii) if a Change in Control of AMSEC occurs and Executive's employment at AMSEC
terminates within six months of such Change in Control.

        "Termination for Cause" shall mean the following:

          (i)  Willful failure of Executive to perform his duties as proscribed
by SAIC or its Board of Directors; or

         (ii)  Dishonesty of employee materially and adversely affecting AMSEC
or SAIC; or

        (iii)  Drunkenness or use of drugs or any controlled substance which
(1) interferes with employee's ability to perform any of his job duties and
responsibilities, or (2) violates SAIC's Administrative Policy A-18 "Drug and
Substance Abuse"; or

        (iv)  Employee's conviction of a felony; or

         (v)  Any conduct by employee which violates SAIC's Administrative
Policy A-26 "Computer Security and Usage" or constitutes (1) the commission of
sexual harassment, (2) race, sex or age discrimination, (3) fraud or (4) gross
misconduct and which is materially injurious to the Company or SAIC.

        "Change in Control" means (i) any merger, consolidation, or other
business combination of the AMSEC with any other entity (other than a subsidiary
of AMSEC), excluding any such transaction in which the shareholders of AMSEC
immediately prior to such transaction continue to own immediately after the
transaction securities representing at least 51% of the total ordinary voting
power of the entity surviving such transaction and SAIC owns at least 51% of the
securities held by the persons who were shareholders of AMSEC immediately prior
to the transaction, (ii) the acquisition after the date hereof by any "person"
or "group" of "persons" (as defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended) (other than a subsidiary of such person) of beneficial
ownership (as defined in Rule 13d-1 and Rule 13d-5 promulgated under the
Securities and Exchange Act) of 25% or more of the equity securities of AMSEC
from SAIC or a subsidiary of SAIC, and (iii) the acquisition by any person or
group of persons of all or substantially all of the assets of AMSEC.

2

--------------------------------------------------------------------------------

        4.    Material Changes.    

        In the event SAIC materially and adversely changes Executive's
responsibilities, then Executive shall have the right to terminate his
employment with SAIC and receive Two Hundred Thousand Dollars ($200,000.00);
provided Executive provides three (3) months prior written notice to SAIC.
Within thirty (30) days following such a termination, SAIC shall pay to
Executive in cash a termination bonus in the amount of Two Hundred Thousand
Dollars ($200,000.00), provided the required prior written notice has been
given.

        5.    Indemnification.    

        Each party shall indemnify and hold the other party harmless against all
costs and expenses (including, without limitation, reasonable attorneys' fees
incurred in the enforcement of this Agreement and the collection of any judgment
rendered) incurred by such party with respect to the enforcement of their rights
under this Agreement.

        6.    Modification, Amendment, Waiver.    

        No modification, amendment or waiver of any provision of this Agreement
will be effective unless set forth in writing signed by SAIC and Executive. SAIC
or Executive's failure at any time to enforce any provision of this Agreement
will in no way be construed as a waiver of such provision and will not affect
the right of SAIC and Executive thereafter to enforce each and every provision
of this Agreement in accordance with its terms.

        7.    Severability.    

        Whenever possible, each provision of this Agreement will be interpreted
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such provision will be
ineffective only to the extent of such invalidity, illegality or unenforceable
in such jurisdiction, without invalidating the remainder of this Agreement in
such jurisdiction or any provision hereof in any other jurisdiction.

        8.    Descriptive Headings.    

        The descriptive headings of this Agreement are inserted for convenience
and do not constitute a part of this Agreement.

        9.    Choice of Law.    

        All questions concerning the construction, validity and interpretation
of this Agreement will be governed by and interpreted in accordance with the
internal laws of the Commonwealth of Virginia without giving effect to its
conflict of law provisions.

        10.    Venue.    

        Any dispute, claim or controversy of any kind or nature, including but
not limited to the issue of arbitrability, arising out of or relating to this
Agreement, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding arbitration administered by the American
Arbitration Association ("AAA") pursuant to the employment arbitration rules of
the AAA. The Arbitrator must be an active member of the AAA's National Labor
Panel and must be selected by the "alternate striking" procedure. Each party
will bear its own costs in the arbitration process. All costs incurred in
enforcing the arbitration award in court will be borne by the losing party.
Judgment upon the award may be entered in any Virginia court having jurisdiction
thereof.

3

--------------------------------------------------------------------------------


        11.    Notices.    

        All notices, demands or other communications to be given or delivered
under or by reason of any of the provisions of this Agreement will be in writing
and will, except as otherwise provided, be deemed given when delivered
personally or mailed by certified or registered mail, return receipt requested
and postage prepaid, to the recipient:

        If to Executive:

Carl M. Albero
1500 Cornwell Lane
Virginia Beach, VA 23454

If to SAIC:

John H. Warner, Jr.
Corporate Executive Vice President
Science Applications International Corporation
10260 Campus Point Drive, M/S C5
San Diego, CA 92121

or such other address as the recipient party has specified by prior written
notice received by the sending party.

        12.    Entire Agreement.    

        This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior oral or written understandings and/or agreements
between the parties relating to the subject matter hereof.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned parties have executed this Agreement
as of the date first written above.

    SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION
 
 
By:
        /s/  JOHN H. WARNER, JR.      

--------------------------------------------------------------------------------

John H. Warner, Jr.
Corporate Executive Vice President
 
 
EXECUTIVE:
 
 
/s/  CARL M. ALBERO      

--------------------------------------------------------------------------------

Carl M. Albero


5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(p)
AGREEMENT
